ANSTEAD, Judge,
concurring specially.
Since we have adopted a “totality of the circumstances” test for evaluating personal pat-downs it would appear to me that we have little authority to disturb a trial court's conclusion as to the extent of a consent. That also means, however, that these cases may be decided inconsistently at the trial court level and inconsistent results will be approved on appeal. However, the certification of this issue should alleviate this problem and remedy the impasse reflected in State v. Bankowski, 570 So.2d 1152 (Fla. 4th DCA 1990).